—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated July 15,1994, which revoked a portion of a rent increase that was granted to the petitioner by the District Rent Administrator, the petitioner appeals from a judgment of the Supreme Court, Queens County (Posner, J.), dated August 9, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York State Division of Housing and Community Renewal that the application of a waterproof covering, accompanied by a minimal amount of pointing, did not constitute a major capital improvement (see, 9 NYCRR 2522.4, 2202.4 [c]) was neither irrational nor unreasonable. Thus, the determination must be upheld (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Matter of Prospect Assocs. v New York State Div. of Hous. & Community Renewal, 206 AD2d 374; Matter of Wesley Ave. Assocs. v New York State Div. of Hous. & Community Renewal, 206 AD2d 378; Matter of 126 Franklin Ave. Assocs. v New York State Div. of Hous. & Community Renewal, 203 AD2d 464). Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.